Case 1:21-cv-20196-PCH Document 1 Entered on FLSD Docket 01/19/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:21-CV-20196

 NICOLAS SANCHEZ MARTINEZ,

         Plaintiff,

 vs.

 BRICKELL 305 LLC d/b/a
 MISTER O1 EXTRAORDINARY PIZZA and
 RENATO VIOLA,

       Defendants.
 ______________________________/

                      COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

         Plaintiff, Nicolas Sanchez Martinez, sues Defendants, Brickell 305 LLC d/b/a Mister O1

 Extraordinary Pizza and Renato Viola, based on the following good cause:

                                      Parties, Jurisdiction, and Venue

         1.      Plaintiff, Nicolas Sanchez Martinez, is a sui juris resident of Miami-Dade

 County, Florida, who is over 18 years old.

         2.      Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

 U.S.C. §203(e).

         3.      Plaintiff was a non-exempt employee of Defendants.

         4.      Plaintiff consents to participate in this lawsuit

         5.      Defendant, Brickell 305 LLC, is a for-profit Florida limited liability corporation

 that is sui juris and operated its restaurant business in in this District at all times material. Defendant,

 Brickell 305 LLC, operates under the fictitious name of Mister O1 Extraordinary Pizza in Miami-

 Dade County, Miami Beach, Florida.
                                                      1

                        7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-20196-PCH Document 1 Entered on FLSD Docket 01/19/2021 Page 2 of 5




        6.      Defendant, Renato Viola, is over 18 years old, a resident of Miami Beach,

 Florida, and is sui juris. Mr. Viola was at all times material an officer/owner/director/member of

 the corporate Defendant for the time period relevant to this lawsuit. He ran its day-to-day

 operations, was responsible for all operational decisions, and was partially or totally responsible for

 paying Plaintiff’s wages.

        7.      Defendants were Plaintiff’s employers, as the term “employer” is defined by 29

 U.S.C. §203 (d).

        8.      All Defendants employed Plaintiff.

        9.      This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

 to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        10.     Venue is proper in this Court pursuant because Defendants transact business in

 Miami-Dade County, they maintain their principal places of business and/or live in Miami-Dade

 County, and also because Defendants employed Plaintiff in Miami-Dade County, with most of the

 actions complained of occurring within Miami-Dade County.

                                         Background Facts

        11.     Defendants regularly employed two or more employees for the relevant time period

 that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.

        12.     Defendants have been, at all times material, an enterprise engaged in interstate

 commerce in the course of their marketing, preparation, cooking, service, and sale of foodstuffs,

 produce, meats, cheeses, beverages, beers, wines, and products that have moved through interstate

 commerce.
                                                   2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20196-PCH Document 1 Entered on FLSD Docket 01/19/2021 Page 3 of 5




        13.     Defendants cooked, prepared, and stored perishables and sold beer, wine, and/or

 beverages that moved through interstate commerce, while using machinery, appliances, pizza

 ovens, ovens, refrigerators, tomato sauces, meats, produce, goods, and materials that also have

 moved through interstate commerce.

        14.     Furthermore, Defendants regularly and recurrently obtain, solicit, exchange and

 send funds to and from outside of the State of Florida, use telephonic transmissions going outside

 of the State of Florida to conduct business, and transmit electronic information through computers,

 the internet, via email, and otherwise outside of the State of Florida.

        15.     Defendants also engage in online commerce through DoorDash, a foreign

 corporation, pursuant to which Defendants regularly and routinely transmit electronic information

 outside of the State of Florida, while regularly and routinely exchanging money in interstate

 commerce.

        16.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        17.     To the extent that records exist regarding the exact dates of Plaintiff’s employment

 exist, such records are in the exclusive custody of Defendants.

        18.     Plaintiff worked as a pizza maker / pizza chef for Defendants from 2014 through

 December 29, 2020.

        19.     Plaintiff’s work for Defendants was actually in or so closely related to the movement

 of commerce while he worked for Defendants that the Fair Labor Standards Act applies to

 Plaintiff’s work for Defendants in the course of his cooking, handling, and serving food and produce

 that traveled through interstate commerce.


                                                   3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20196-PCH Document 1 Entered on FLSD Docket 01/19/2021 Page 4 of 5




                                                Liability

         20.     Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendants.

         21.     Defendants willfully and intentionally refused to pay Plaintiff overtime wages of at

 least one and one-half times his regular rate of pay for all hours that he worked beyond 40 in a

 workweek

         22.     Defendants either recklessly failed to investigate whether their failure to pay Plaintiff

 overtime wages of at least one and one-half times her regular rate of pay for all hours that he

 worked beyond 40 in a workweek in violation of the Fair Labor Standards Act, they intentionally

 misled Plaintiff to believe that Defendants were not required to pay him overtime wages for all

 hours worked beyond 40 in a workweek, and/or Defendants concocted a scheme pursuant to

 which they deprived Plaintiff of the overtime wage pay he earned.

         23.     Defendants failed and refused to pay Plaintiff at the rate of time and one-half times

 his regular rate of pay for all hours worked over 40 hours in a workweek.

         24.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by

 Plaintiff.

         25.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

 services rendered.

         26.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

       WHEREFORE Plaintiff, Nicolas Sanchez Martinez, demands the entry of a judgment in his

 favor and against Defendants, Brickell 305 LLC d/b/a Mister O1 Extraordinary Pizza and Renato

 Viola, after trial by jury and as follows:
                                                    4

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20196-PCH Document 1 Entered on FLSD Docket 01/19/2021 Page 5 of 5




              a.      That Plaintiff recover compensatory overtime wage damages and an equal

                      amount of liquidated damages as provided under the law and in 29 U.S.C.

                      § 216(b);

              b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                      the Court does not award liquidated damages;

              c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                      expenses pursuant to the FLSA;

              d.      That Plaintiff recover all interest allowed by law;

              e.      That Defendants be Ordered to make Plaintiff whole by providing

                      appropriate overtime pay and other benefits wrongly denied in an amount

                      to be shown at trial and other affirmative relief;

              f.      That the Court declare Defendants to be in willful violation of the overtime

                      provisions of the FLSA; and

              g.      Such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, Nicolas Sanchez Martinez, demands a trial by jury of all issues so triable.

       Respectfully submitted this 19th day of January 2021.



                                                      Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 N. Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff
                                                 5

                    7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
